Case: 20-50279    Document: 00516105888       Page: 1    Date Filed: 11/23/2021




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 23, 2021
                               No. 20-50279
                             Summary Calendar                        Lyle W. Cayce
                                                                          Clerk

   Bilal Muhammad,

                                                        Plaintiff—Appellant,

                                    versus

   Richard Wiles; Marco Vargas; Kevin Lanahan; Delia
   Gomez; Ricardo Samaniego; Carlos Leon; David Stout;
   Carl Robinson; Joanne Bernal; Eric Foss; John Hanner;
   Aramark Services, Incorporated; Aramark
   Correctional Services, L.L.C.; John Doe 1-125; El Paso
   County; Vincent Perez,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:19-CV-367
Case: 20-50279       Document: 00516105888            Page: 2      Date Filed: 11/23/2021

                                       No. 20-50279


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Bilal Muhammad, a pretrial detainee at the El Paso County Jail Annex
   (EPCJA), appeals the dismissal of claims raised in his pro se civil rights
   complaint and the denial of various postjudgment motions. Muhammad’s
   claims stem from his allegation that the EPCJA does not provide him with an
   adequate kosher diet as dictated by his religious faith. He sought injunctive
   relief and damages based on claims arising under the First Amendment; the
   Eighth Amendment; the Fourteenth Amendment; the Religious Land Use
   and Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1(a); and
   civil provisions of 18 U.S.C. § 1962, the Racketeer Influenced and Corrupt
   Organizations Act (RICO), § 18 U.S.C. § 1964(c). He also raised state law
   claims alleging violations of the Texas Religious Freedom Restoration Act
   (TRFRA), TEX. CIV. PRAC. & REM. CODE ANN. § 110.003; state law
   claims of breach of contract; and state tort claims for intentional infliction of
   emotional distress, conspiracy, and general breach of duty.
          In its memorandum opinion and order, the district court addressed
   and disposed of Muhammad’s claims for injunctive relief and damages under
   the RLUIPA and the First Amendment. On the same date that the district
   court entered its memorandum opinion, it entered a “final judgment”
   dismissing the case with prejudice based on its memorandum opinion. In the
   memorandum opinion, the district court did not address, much less dismiss,
   Muhammad’s claims arising under the Fourteenth Amendment, the Eighth
   Amendment, the RICO statute, the TRFRA, and state tort and contract law.
   Furthermore, it did not address or dismiss those claims in any of the other
   orders denying postjudgment relief from which Muhammad took an appeal.



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.




                                             2
Case: 20-50279      Document: 00516105888           Page: 3   Date Filed: 11/23/2021




                                     No. 20-50279


          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   Because many of the claims raised by Muhammad remain pending and
   unadjudicated in the district court, we lack jurisdiction over this appeal. See
   28 U.S.C. §§ 1291, 1292(a),(b); FED. R. CIV. P. 54(b); Martin v.
   Halliburton, 618 F.3d 476, 481 (5th Cir. 2010); Briargrove Shopping Ctr. Joint
   Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 538-41 (5th Cir. 1999).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction. All
   of Muhammad’s outstanding motions are DENIED.




                                          3